SUMMARY ORDER

PER CURIAM.
Defendant appeals from his convictions by a jury of burglary in the second degree, felony stealing and possession of burglary tools, and his sentencing as a prior, persistent and Class X offender by the court to fifteen year consecutive imprisonments on the first two charges and ten years concurrent imprisonment on the last charge. He also appeals denial of his Rule 29.15 post-conviction motion following a hearing. No error of law appears, the convictions are supported by the evidence, the findings of fact supporting denial of the Rule 29.15 motion are not clearly erroneous. An opinion would have no precedential value.
Judgments of conviction affirmed; judgment denying Rule 29.15 motion affirmed. Rules 30.25(b) and 84.16(b).